DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  claim 18, line 4, “then” shall be changed to -- than--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Templeman et al. (US 9,851,148 B2).
 	Templeman et al. disclose a kiln sticker 100, 400, 500, 800, 1000, 1100, 1200, 1300, 1400, 1500, 1600, 1700, 1800, 1900, 2000, 2100 (Figs. 1-21) comprising: an elongated body having a top surface 240 and a bottom surface 250 and a pair of side surfaces 270, 272 extending between the top surface 240 and the bottom surface 242 (Fig. 2), the top surface 240 having a first cut-out formed therein (Fig. 2, see concave between 242), the first cut-out extending for an entire length of said elongated body (Figs. 1-2), the bottom surface 250 having a second cut-out formed therein (Fig. 2, see convex between 242), the second cut-out extending for the entire length of said elongated body (Figs. 1-2), the first cut-out opening (Fig. 2, at 240 between 242) at the top surface, the second cut-out opening (Fig. 2, at 250 between 242) at the bottom surface.  Wherein the first cut-out is symmetrical to the second cut-out (Fig. 2).  The top surface 240 has a width, the first cut-out has a width at the opening at the top surface 240 that is greater than one-half the width of the top surface 240 (Fig. 2), the bottom surface 250 has a width, the second cut-out has a width at the opening at the bottom surface 250 that is greater than one half the width of the bottom surface 250 (Fig. 2).  the first cut-out and the second cut-out have a shaped selected from the group consisting of semi-circular, semi-oval, semi-elliptical, and parabolic (Fig. 2).  Each of the pair of side surfaces 270, 272 comprises: a first planar surface (Fig. 2, upper portion of 270, 272 between top surface 240 and center of side surfaces 270, 272) extending downwardly from the top surface 240; and a second planar surface (Fig. 2, lower portion of 270, 272 between bottom surface 250 and center of side surfaces 270, 272) extending upwardly from the bottom surface, an end of the first planar surface meeting at an end of the second planar surface (Fig. 2, center of side surfaces 270,272 is considered as the end of the first planar surface and the end of the second planar surface). The first planar surface angling outwardly from the top surface 240, the second planar surface angling outwardly from the bottom surface 250 (Fig. 2). The kiln sticker further comprises: a first chamfer or radius formed between the top surface and the first planar surface; and a second chamfer or radius formed between the bottom surface and the second planar surface (see reproduced Fig. 16 below).  The top surface defines a first pair of planar shoulders at opposite sides of the first cut-out (Fig. 2, at left and right top 242), the bottom surface 250 defines a second pair of planar shoulders at opposite sides of the second cut-out (Fig. 2, at left and right bottom 242 or see reproduced Fig. 16 below)).  The first pair of planar shoulders being coplanar, the second pair of planar shoulders being coplanar (See Fig. 16).  Each of the pair of side surfaces 270, 272 has a generally V-shaped configuration (Fig. 2), said elongated body has a greatest width centrally of the V-shaped configuration of the pair of side surfaces 270, 272 (Fig. 2).  Said elongated body being formed of a material selected from the group consisting of a polymer, an elastomer, fiberglass or wood (col. 4, lines 18-19).  

    PNG
    media_image1.png
    605
    971
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762